DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are persuasive only in part.
First, the objection to the drawings is overcome by the amendment to the claims, and is accordingly withdrawn.
Second, the objection to the specification is overcome by applicant’s amendments, and is accordingly withdrawn.
Third, the rejection under 35 U.S.C. 103 is modified in view of the claim amendments to use a different reference, Shimada et al. (6,406,105) previously made of record by the examiner, as the secondary reference (which shows e.g., in FIGS. 2 and 3 the now claimed conventional front and rear maximum regenerative braking values e.g., Trefmax and Trermax), and to no longer use the tertiary reference that showed the conventional features of disk brakes that applicant is no longer claiming.
However, while applicant’s arguments are rendered moot by the change in the rejection under 35 U.S.C. 103, the examiner responds in part to applicant’s allegations, merely to clarify the record.
At page 13 of applicant’s Remarks, applicant indicates:
“The Office Action, on page 11, includes an edited version of Kim’s Figure 2 in which “[m]aximum front regenerative braking torque” has been added. Both the original version of Fig. 2 of Kim, as published in the Kim application and the edited version of Fig. 2 included in the Office Action are presented below for reference. Applicant respectfully submits that the addition of this phrase in the Office Action is highly misleading and Applicant objects to the inclusion of this creation in the Office Action.”

The examiner’s intent was not to mislead, but rather only to explain what is fully conventional as would have been readily understood by one of ordinary skill in the art.  The maximum (e.g., shown) regenerative braking torque of the front wheel is the maximum vertical extent of the area labeled, “Regenerative braking torque of front wheel” in Kim (‘705), with the Y-axis (ordinate) in FIG. 2 of Kim (‘705) being clearly labeled “Braking torque”.  The examiner merely labeled the (maximum) vertical extent to annotate what would have been evident to one of ordinary skill in the art, even without more.  Moreover, the examiner specifically put in the Footnote 3 so that no one reading the Office action would/could be misled.
As to the conventional nature of the examiner’s annotation, this is shown in numerous prior art documents, see for example FIG. 12 (annotated below/on the next page by the examiner, with ovals merely to draw attention to relevant portions) in U.S. Patent Application Publication 2006/0131956 A1, cited herewith, where applicant Advics Co., Ltd. also (like the examiner) used the double-ended arrow to show the allowable maximum regenerative brake power Fregmax (with the power e.g., having the same value as the regenerative braking force[1], per paragraph [0110]):

    PNG
    media_image1.png
    546
    559
    media_image1.png
    Greyscale

Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)2.  Correction of the following is required: the new claim terminology in the independent claims, “after determining addition deceleration is required, detect the front regenerative braking is at one or more of a threshold force and a maximum force” should be provided in the specification, without adding new matter.
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  in the last line of each of claims 5, 12, and 19, “the threshold” should apparently read, “the threshold force” to agree e.g., with the independent claim language, and is so construed by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, in claim 8, line 15, and in claim 15, line 15, “determine additional deceleration is required” is unclear from the teachings of the specification and in the claim context, because i) the specification apparently refers to no “determi[ing]” that additional deceleration is required, especially a determining that might (as the claims would appear to possibly allow) be different from the later claimed detecting that additional deceleration is required, ii) it is unclear what the determined deceleration might be “additional” to, since no braking appears to be even implicit in the claim before the determining, and iii) it is not clear whether the determining that additional deceleration is required might be the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the later claimed detecting that the additional deceleration is required.
In claim 1, line 15, in claim 8, line 16, and in claim 15, line 16, “after determining additional deceleration is required” is indefinite from the teachings of the specification that apparently describe no such “after” relationship, or what such an “after” as a claim limitation might require (e.g., if the detecting occurs one year after the determining, in completely separate executions of the program flow/loop in applicant’s FIG. 5, but immediately after the start of a single execution of the program loop in FIG. 5 and before the determining that additional deceleration in that single execution of the loop, then is the detecting performed “after” the determining?  Why or why not?)
In claim 1, lines 20ff, in claim 8, lines 21ff, and in claim 15, lines 21ff, “in response to detecting additional deceleration is required and determining the front regenerative braking has reached . . .” is indefinite in the claim context, because previously in the claim it was determined that additional deceleration was required and it was detected that the front regenerative braking had reached the value, and so it is unclear i) why applicant has transposed verbs in the final limitation, ii) if these are a mere grammatical oversight or intended, iii) what a difference might be between determining and detecting with reasonable certainty3, for example might detecting require a sensor or a lack of calculation/computation/intelligence4, and iv) if the claims require e.g., only determining that additional deceleration is required, only detecting that additional deceleration is required, or both determining and detecting that additional deceleration is required (e.g., as different/separate functions), and so too for the reaching of the (braking) value (e.g., that is, is only one of the detecting or determining required, or are both required, possibly as two different/separate functions, for the claim to be practiced?)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 12, and 14 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (2011/0303497; cited previously) in view of Shimada et al. (6,406,105; cited previously).
Gaffney et al. (‘497) reveals:
per claim 1, an electric vehicle braking system comprising: 
a braking controller [e.g., 106 in Gaffney et al. (‘497)]; 
a front braking system [e.g., 108, 110 in Gaffney et al. (‘497)] comprising: 
a front-wheel friction brake [e.g., the front braking components 110 of Gaffney et al. (‘497) in the form of “friction brake components” (paragraph [0034]), such as obviously friction brake calipers (paragraph [0003])] that selectively applies a force to a first front wheel of an electric vehicle [e.g., obviously by means of the well-known friction brake calipers and friction brake components of Gaffney et al. (‘497), e.g., as are apparently conventionally used at the front wheels of cars sold in the United States at the time the application was filed]; and 
a front electric motor [e.g., 108 in FIG. 2 of Gaffney et al. (‘497), which may be “one or more front motors” (paragraph [0015])] associated with the first front wheel [e.g., 112 in FIG. 1 in Gaffney et al. (‘497)] of the electric vehicle, wherein the braking controller is configured to utilize the front electric motor to implement front regenerative braking [e.g., at Step 312 in FIG. 3 of Gaffney et al. (‘497)]; and 
a rear braking system comprising two rear electric motors [e.g., the two electric motors 116 shown in FIG. 2 of Gaffney et al. (‘497)] and excluding a friction brake [e.g., for example only, “excluding” (in the examiner’s interpretation) the friction braking components 110 at the front of the vehicle, in Gaffney et al. (‘497)], wherein the braking controller is configured to utilize the two rear electric motors to implement rear regenerative braking [e.g., at Step 312 in FIG. 3 of Gaffney et al. (‘497)],
wherein the braking controller [e.g., 106 in Gaffney et al. (‘497)] is further configured to: 
determine additional deceleration is required [e.g., at Steps 302, 304 in FIG. 3 of Gaffney et al. (‘497), when the operator continues to apply a force to, or obviously applies more force to, the brake pedal]; 
Gaffney et al. (‘497) may not reveal details regarding the threshold/maximum force(s), or the stored values, or the subsequent responsive control, although he teaches that the front and rear regenerative braking amounts are applied (at 312) to the wheels before a front friction braking amount is applied (at 314, 316), that the amounts of front and rear regenerative braking are limited by e.g., an available torque capacity (a.k.a. obviously, a maximum torque) of the respective motors and also how much additional energy the ESS 107 can accept (paragraph [0045]), and that either one or two motors may be provided at the front and rear axles 114, 122 (at paragraph [0015]).
However, in the context/field of an improved brake system of a vehicle having front and rear regenerative brakes implemented through front and rear motor-generators 10f, 10f, Shimada et al. (‘105) teaches (for example) in FIG. 2 that, after the brake pedal depression is read into the microcomputer (S10) and the brake torque[5] Tbd demanded by the driver is calculated (S20), the demanded brake torque is compared (at S40) to a maximum brake torque Trefmax available by the regenerating function of the motor-generator 10f at the front wheels 36fl, 36fr, wherein:
i) when the driver demanded brake torque Tbd is less than or equal to the front maximum regenerating brake torque Trefmax (S40, YES), the driver demanded brake torque Tbd is set as the target regeneration brake torque Tref for the front motor-generator 10f (while the target rear regeneration brake torque and the target front and rear friction brake torques are set to zero), 
ii) when the driver demanded brake torque Tbd is not less than or equal to the front maximum regenerating brake torque Trefmax (S40, NO), 
ii-a) the difference between the driver demanded brake torque Tbd and the target regeneration brake torque Tref for the front motor-generator 10f is set (at S90) as the target regeneration brake torque Trer for the rear motor-generator 10r (with the target front regeneration brake torque Tref set to the maximum Trefmax at S60) if the difference between Tbd and Tref is less than or equal to the maximum regenerating brake torque Trermax available by the regenerating function of the rear motor-generator 10r, 
ii-b) otherwise (at S100), for example, the target rear regeneration braking torque Trer is set to the rear maximum regenerating brake torque Trermax (with the target front regeneration brake torque Tref also set to the maximum Trefmax at S60) and the remainder of the driver demanded braking torque Tbd after subtracting the target front regeneration brake torque Tref and the rear maximum regenerating brake torque Trermax is set as the target friction brake torque for (only) the front wheel cylinders 38fl, 38fr for the front wheels, with the target friction brake torque Tmr for the rear wheel cylinders 38rl and 38rr being set to zero (first alternative in Step S100).  In this way, the front friction brakes are only used after the target front regeneration brake torque Tref (applied to the front regeneration brake) is set to Trefmax (its maximum torque), and the target rear regeneration brake torque Trer (applied to the rear regeneration brake) is set to Trermax (its maximum torque), so that the efficiency of the regeneration brakes may be used to their maximum capacities before using the friction brake(s).
Shimada et al. (‘105) also teaches a conceptually similar brake distribution scheme in FIG. 3 (distributing braking torque to front and rear regenerative brakes and front friction brakes e.g., at S330) based on Trefmax, Trermax, and an optimum (rear/front) brake distribution ratio α[6].
It would have been obvious at the time the application was filed to implement or modify the Gaffney et al. (‘497) method and system for controlling vehicle braking so that the front and rear regenerative braking amounts (e.g., at the front motor(s) 108, at the two rear motors 116, etc.) and the front friction braking amount (e.g., at 310 and 314) would have been determined as shown in FIG. 2 and/or FIG. 3 of Shimada et al. (‘105)[7], in order that proper front and rear regenerative braking amounts would have been predictably determined and utilized before the friction braking in order to maximize braking efficiency in the vehicle (and minimize frictional loss), as taught by Gaffney et al. (‘497) and Shimada et al. (‘105), in order that front and rear regenerative braking amounts in excess of the front and rear maximum regenerating braking torque amounts that could not be applied through a regenerative function would not have been determined for the front and rear regenerative braking amounts in Gaffney et al. (‘497), as taught by Shimada et al. (‘105), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Gaffney et al. (‘497) method and system for controlling vehicle braking would have rendered obvious:
per claim 1, wherein the braking controller [e.g., 106 in Gaffney et al. (‘497); 24, 50 (which are functionally connected; FIG. 1) in Shimada et al. (‘105)] is further configured to: 
determine additional deceleration is required [e.g., at Steps 302, 304 (and 314) in FIG. 3 of Gaffney et al. (‘497), when the operator continues to apply a force to, or obviously applies more force to, the brake pedal; and at S10, S20, S30, etc. in FIG. 2 (or S210, S220, S230, etc. in FIG. 3) of Shimada et al. (‘105), which may be followed by, for example when the driver intended/demanded brake torque (Tbd) increases, S70, YES]; 
after determining additional deceleration is required, detect the front regenerative braking is at one or more of a threshold force and a maximum force [e.g., at 310 in Gaffney et al. (‘497), implemented as taught e.g., at S60 (or S330) in Shimada et al. (‘105), when Tref becomes equal to Trefmax, after Tbd exceeds Trefmax (or Tbdf exceeds Trefmax)] based on one or more of a threshold force value and a maximum force value stored in memory [e.g., based on Trefmax at S40 and S60 (or at S310 and 330) in Shimada et al. (‘105), with a torque being a rotary force, and with Trefmax obviously being stored in the memory of the microcomputer (24, 50) for processing, executing the flow chart of FIG. 2 (or FIG. 3)]; and 
in response to detecting additional deceleration is required [e.g., at S70, YES in FIG. 2 of Shimada et al. (‘105); and/or at S250, NO and/or S310, NO in FIG. 3 of Shimada et al. (‘105)] and determining the front regenerative braking has reached the one or more of the threshold force and the maximum force [e.g., at S40, NO and/or S60 in Shimada et al. (‘105); and/or at S330 in FIG. 3 of Shimada et al. (‘105)], apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and at S100 (first alternative) in FIG. 2 of Shimada et al. (‘105); and/or at S330 (first alternative) in FIG. 3 of Shimada et al. (‘105)];
per claim 2, depending from claim 1, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., for example at S90 in FIG. 2 (or S320 in FIG. 3) of Shimada et al. (‘105) when the driver intended/demanded braking torque (Tbd), as the driver intended braking torque at 304 in Gaffney et al. (‘497), was fully met by only regenerative braking (by Tref, Trer)] wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., as at S90 and S100 in FIG. 2 (or as at S320 and S330 in FIG. 3) of Shimada et al. (‘105)];
per claim 3, depending from claim 1, wherein in a first stage [e.g., a stage not proceeding through S80, NO in FIG. 2 of Shimada et al. (‘105), and not proceeding through S270, NO or S310, NO in FIG. 3 of Shimada et al. (‘105)] the braking controller:
detects a deceleration request [e.g., at 302, 304 (and 314) in Gaffney et al. (‘497); and at S10, S20, S30, etc. (or S210, S220, S230, etc.), in Shimada et al. (‘105)]; 
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two rear electric motors [e.g., at 312 in Gaffney et al. (‘497); and at S90 or at S320, in Shimada et al. (‘105)]; and 
monitors an amount of force associated with the front electric motor [e.g., at 312, 314 in Gaffney et al. (‘497); and at S60, S90 in FIG. 2 of Shimada et al. (‘105), or at S320, where Tref is processed/utilized (and thus obviously monitored)];
per claim 4, depending from claim 3, wherein in the first stage the braking controller: 
detects the amount of force associated with the front electric motor reaches the threshold force [e.g., reaches Trefmax, e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)]; and
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold force [e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)], initiates a second stage [e.g., commencing with S80, NO in FIG. 2 of Shimada et al. (‘105); and when the determined friction braking amount at Step 314 in Gaffney et al. (‘497) is obviously not zero (paragraph [0047])];
per claim 5, depending from claim 4, wherein in the second stage the braking controller:
gradually applies the front friction brake [e.g., at S100 (e.g., first alternative) in FIG. 2 of Shimada et al. (‘105)]; 
increases the rear regenerative braking [e.g., from Trer to Trermax, e.g., when the answer at S80 in FIG. 2 of Shimada et al. (‘105) becomes NO as the driver’s intended/demanded braking torque (Tbd) increases]; and 
maintains the front regenerative braking at the threshold [e.g., at Trefmax per S60 in FIG. 2 of Shimada et al. (‘105)];
per claim 7, depending from claim 3, wherein in the first stage [e.g., for example, after 270, YES (after 250, YES) in FIG. 3 of Shimada et al. (‘105)] the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., according to the rear/front braking ratio α in FIG. 3 of Shimada et al. (‘105) which is generally determined to be smaller than 1 to avoid side slip of the rear wheels due to braking (and obviously being “optimum” for this purpose), when at S280, Trer = Tbdr and Tref = Tbdf, and where the magnitude of Trer and Tref are related by “α”, which obviously represents a line with a slope of Trer/Tref that relates the front regenerative braking torque and the rear regenerative braking torque, at S280, in FIG. 3 of Shimada et al. (‘105)];
per claim 8, an electric vehicle comprising: 
a processor [e.g., 152 in Gaffney et al. (‘497)]; and 
a computer-readable storage medium [e.g., 154, 166 in Gaffney et al. (‘497)] storing computer-readable instructions which, when executed by the processor, cause the processor to execute a braking controller [e.g., 106 in Gaffney et al. (‘497); 24, 50 (which are functionally connected; FIG. 1) in Shimada et al. (‘105)] of the vehicle, wherein the braking controller is configured to: 
control a front-wheel friction brake of the vehicle by selectively applying a force to a first front wheel of the vehicle [e.g., at 314, 316 in Gaffney et al. (‘497); and at S100 (e.g., first alternative) or at S330 (e.g., first alternative) in FIGS. 2 and 3 of Shimada et al. (‘105)]; 
control a front electric motor [e.g., at 108 in Gaffney et al. (‘497); and at 10f in Shimada et al. (‘105)] associated with the first front wheel [e.g., 112 in Gaffney et al. (‘497)] of the vehicle; 
control a rear braking system [e.g., the two rear motors 116 in Gaffney et al. (‘497); and 10r in Shimada et al. (‘105)] comprising two rear electric motors [e.g., as taught by Gaffney et al. (‘497)] and excluding a friction brake [e.g., as shown and taught by Gaffney et al. (‘497); and as taught by Shimada et al. (‘105) for control, when the first alternative at Steps S100 or S330 in FIGS. 2 or 3 is obviously selected]; 
utilize the front electric motor to implement front regenerative braking [e.g., as taught at 312 in Gaffney; and at numerous steps in Shimada et al. (‘105) such as S50, S60, S320, etc.]; 
utilize the two rear electric motors to implement rear regenerative braking [e.g., as taught at 312 in Gaffney; and with the rear regenerative torque(s) (at the motor(s)) set as taught at numerous steps in Shimada et al. (‘105) such as S90, S100, S260, S300, etc.]; 
determine additional deceleration is required [e.g., at 304, 314, etc. in Gaffney et al. (‘497); and at S10, S20, S30, S70, Yes, S80, NO, S210, S220, S230, S250, NO, S310, No, etc. in Shimada et al. (‘105)], 
after determining additional deceleration is required, detect the front regenerative braking is at one or more of a threshold force and has reached a maximum force based on one or more of a threshold force value and a maximum force value [e.g., when Tref equals and/or is set to Trefmax, e.g., in Steps S40, S60S270, S290, S310, S330, etc. in Shimada et al. (‘105)] stored in memory [e.g., with Trefmax obviously being stored (for processing, execution of FIGS. 2 or 3, etc.) in the memory of the microcomputer in Shimada et al. (‘105)]; and 
in response to detecting additional deceleration is required [e.g., at 304, 314, etc. in Gaffney et al. (‘497); and at S10, S20, S30, S70, Yes, S80, NO, S210, S220, S230, S250, NO, S310, No, etc. in Shimada et al. (‘105)] and determining the front regenerative braking has reached the one or more of the threshold force and the maximum force [e.g., when Tref equals and/or is set to Trefmax, e.g., in Steps S40, S60S270, S290, S310, S330, etc. in Shimada et al. (‘105)], apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and at S100 (first alternative) in FIG. 2 of Shimada et al. (‘105); and/or at S330 (first alternative) in FIG. 3 of Shimada et al. (‘105)];
per claim 9, depending from claim 8, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., for example at S90 in FIG. 2 (or S320 in FIG. 3) of Shimada et al. (‘105) when the driver intended/demanded braking torque (Tbd), as the driver intended braking torque at 304 in Gaffney et al. (‘497), was fully met by only regenerative braking (by Tref, Trer)], wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., as at S90 and S100 in FIG. 2 (or as at S320 and S330 in FIG. 3) of Shimada et al. (‘105)];
per claim 10, depending from claim 8, wherein in a first stage [e.g., a stage not proceeding through S80, NO in FIG. 2 of Shimada et al. (‘105), and not proceeding through S270, NO or S310, NO in FIG. 3 of Shimada et al. (‘105)] the braking controller: 
detects a deceleration request[e.g., at 302, 304 (and 314) in Gaffney et al. (‘497); and at S10, S20, S30, etc. (or S210, S220, S230, etc.), in Shimada et al. (‘105)]; 
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two rear electric motors [e.g., at 312 in Gaffney et al. (‘497); and at S90 or at S320, in Shimada et al. (‘105)]; and 
monitors an amount of force associated with the front electric motor [e.g., at 312, 314 in Gaffney et al. (‘497); and at S60, S90 in FIG. 2 of Shimada et al. (‘105), or at S320, where Tref is processed/utilized (and thus obviously monitored)];
per claim 11, depending from claim 10, wherein in the first stage the braking controller: 
detects the amount of force associated with the front electric motor reaches the threshold force [e.g., reaches Trefmax, e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)]; and 
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold force [e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)], initiates a second stage [e.g., commencing with S80, NO in FIG. 2 of Shimada et al. (‘105); and when the determined friction braking amount at Step 314 in Gaffney et al. (‘497) is obviously not zero (paragraph [0047])];
per claim 12, depending from claim 11, wherein in the second stage the braking controller: 
gradually applies the front friction brake [e.g., at S100 (e.g., first alternative) in FIG. 2 of Shimada et al. (‘105)]; 
increases the rear regenerative braking [e.g., from Trer to Trermax, e.g., when the answer at S80 in FIG. 2 of Shimada et al. (‘105) becomes NO as the driver’s intended/demanded braking torque (Tbd) increases]; and 
maintains the front regenerative braking at the threshold [e.g., at Trefmax per S60 in FIG. 2 of Shimada et al. (‘105)];
per claim 14, depending from claim 10, wherein in the first stage [e.g., for example, after 270, YES (after 250, YES) in FIG. 3 of Shimada et al. (‘105)] the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., according to the rear/front braking ratio α in FIG. 3 of Shimada et al. (‘105) which is generally determined to be smaller than 1 to avoid side slip of the rear wheels due to braking (and obviously being “optimum” for this purpose), when at S280, Trer = Tbdr and Tref = Tbdf, and where the magnitude of Trer and Tref are related by “α”, which obviously represents a line with a slope of Trer/Tref that relates the front regenerative braking torque and the rear regenerative braking torque, at S280, in FIG. 3 of Shimada et al. (‘105)];
per claim 15, a computer program product comprising: 
a non-transitory computer readable storage medium [e.g., 154, 166 in Gaffney et al. (‘497)] having computer readable program code embodied therewith, the computer readable program code configured, when executed by a processor [e.g., 152 in Gaffney et al. (‘497)], to execute a braking controller [e.g., 106 in Gaffney et al. (‘497); 24, 50 (which are functionally connected; FIG. 1) in Shimada et al. (‘105)] of a vehicle, wherein the braking controller is configured to: 
control a front-wheel friction brake [e.g., at 110 in Gaffney et al. (‘497); and at 38fl, 38fr in Shimada et al. (‘105)] of the vehicle by selectively applying a force to a first front wheel of the vehicle [e.g., at 314 in Gaffney et al. (‘497); and at S100 (e.g., first alternative) or at S330 (e.g., first alternative) in FIGS. 2 and 3 of Shimada et al. (‘105)]; 
control a front electric motor [e.g., at 108 in Gaffney et al. (‘497); and at 10f in Shimada et al. (‘105)] associated with the first front wheel [e.g., 112 in Gaffney et al. (‘497)] of the vehicle; 
control a rear braking system [e.g., the two rear motors 116 in Gaffney et al. (‘497); and 10r in Shimada et al. (‘105)] comprising two rear electric motors [e.g., as taught by Gaffney et al. (‘497)] and excluding a friction brake [e.g., as shown and taught by Gaffney et al. (‘497); and as taught by Shimada et al. (‘105) for control, when the first alternative at Steps S100 or S330 in FIGS. 2 or 3 is obviously selected]; 
utilize the front electric motor to implement front regenerative braking [e.g., as taught at 312 in Gaffney; and at numerous steps in Shimada et al. (‘105) such as S50, S60, S320, etc.]; 
utilize the two rear electric motors to implement rear regenerative braking [e.g., as taught at 312 in Gaffney; and with the rear regenerative torque(s) (at the motor(s)) set as taught at numerous steps in Shimada et al. (‘105) such as S90, S100, S260, S300, etc.]; 
determine additional deceleration is required [e.g., at 304, 314, etc. in Gaffney et al. (‘497); and at S10, S20, S30, S70, Yes, S80, NO, S210, S220, S230, S250, NO, S310, No, etc. in Shimada et al. (‘105)]; 
after determining additional deceleration is required, detect the front regenerative braking is at one or more of a threshold force and  a maximum force based on one or more of a threshold force value and a maximum force value [e.g., when Tref equals and/or is set to Trefmax, e.g., in Steps S40, S60S270, S290, S310, S330, etc. in Shimada et al. (‘105)] stored in memory [e.g., with Trefmax obviously being stored (for processing, execution of FIGS. 2 or 3, etc.) in the memory of the microcomputer in Shimada et al. (‘105)]; and 
in response to detecting additional deceleration is required [e.g., at 304, 314, etc. in Gaffney et al. (‘497); and at S10, S20, S30, S70, Yes, S80, NO, S210, S220, S230, S250, NO, S310, No, etc. in Shimada et al. (‘105)] and determining the front regenerative braking has reached the maximum force [e.g., when Tref equals and/or is set to Trefmax, e.g., in Steps S40, S60S270, S290, S310, S330, etc. in Shimada et al. (‘105)], apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and at S100 (first alternative) in FIG. 2 of Shimada et al. (‘105); and/or at S330 (first alternative) in FIG. 3 of Shimada et al. (‘105)];
per claim 16, depending from claim 15, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., for example at S90 in FIG. 2 (or S320 in FIG. 3) of Shimada et al. (‘105) when the driver intended/demanded braking torque (Tbd), as the driver intended braking torque at 304 in Gaffney et al. (‘497), was fully met by only regenerative braking (by Tref, Trer)], wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., as at S90 and S100 in FIG. 2 (or as at S320 and S330 in FIG. 3) of Shimada et al. (‘105)];
per claim 17, depending from claim 15, wherein in a first stage [e.g., a stage not proceeding through S80, NO in FIG. 2 of Shimada et al. (‘105), and not proceeding through S270, NO or S310, NO in FIG. 3 of Shimada et al. (‘105)] the braking controller: 
detects a deceleration request [e.g., at 302, 304 (and 314) in Gaffney et al. (‘497); and at S10, S20, S30, etc. (or S210, S220, S230, etc.), in Shimada et al. (‘105)]; 
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two rear electric motors [e.g., at 312 in Gaffney et al. (‘497); and at S90 or at S320, in Shimada et al. (‘105)]; and 
monitors an amount of force associated with the front electric motor [e.g., at 312, 314 in Gaffney et al. (‘497); and at S60, S90 in FIG. 2 of Shimada et al. (‘105), or at S320, where Tref is processed/utilized (and thus obviously monitored)];
per claim 18, depending from claim 15, wherein in the first stage the braking controller: 
detects the amount of force associated with the front electric motor reaches the threshold force [e.g., reaches Trefmax, e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)]; and 
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold force [e.g., at S40, S60 in FIG. 2 of Shimada et al. (‘105)], initiates a second stage [e.g., commencing with S80, NO in FIG. 2 of Shimada et al. (‘105); and when the determined friction braking amount at Step 314 in Gaffney et al. (‘497) is obviously not zero (paragraph [0047])];
per claim 19, depending from claim 18, wherein in the second stage the braking controller: 
gradually applies the front friction brake [e.g., at S100 (e.g., first alternative) in FIG. 2 of Shimada et al. (‘105)]; 
increases the rear regenerative braking [e.g., from Trer to Trermax, e.g., when the answer at S80 in FIG. 2 of Shimada et al. (‘105) becomes NO as the driver’s intended/demanded braking torque (Tbd) increases]; and 
maintains the front regenerative braking at the threshold [e.g., at Trefmax per S60 in FIG. 2 of Shimada et al. (‘105)];
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (2011/0303497; cited previously) in view of Shimada et al. (6,406,105; cited previously) as applied (for example) to claims 3 and 10 above, and further in view of Amanuma et al. (2004/0238244; cited previously).
Gaffney et al. (‘497) is implemented or modified in view of Shimada et al. (‘105) has been described above.
It may be alleged that the implemented or modified Gaffney et al. (‘497) method and system for controlling vehicle braking does not reveal an “optimum” braking distribution “curve” in the first stage, although the examiner believes that the rear/front braking ratio “α” used (in the first stage) of FIG. 3 (S250, YES, S280, YES) would have represented an optimum braking distribution curve, in a broadest reasonable interpretation of the term “curve” 8, as detailed above.
.However, in context/field of a similar braking control apparatus for a vehicle using front and rear regenerative braking, Amanuma et al. (‘244) teaches in conjunction with FIG. 10 and claim 1 that during regenerative braking of the vehicle, the distribution ratio of regenerative braking forces to the first and second (front and rear) motors/generators (MG1, MG2) should be controlled to become an ideal distribution ratio corresponding to a longitudinal acceleration (deceleration) of the vehicle (claim 1), e.g., as shown by the curve in FIG. 10, whereby the distribution ratio of the braking forces to the front and rear wheels can be always maintained at an optimal value during rapid deceleration as well as during slow deceleration of the vehicle e.g., over ice, in order to improve the braking performance.
It would have been obvious at the time the application was filed to implement or further modify the Gaffney et al. (‘497) method and system for controlling vehicle braking so that e.g., during braking using regenerative torques alone (e.g., at 312 in Gaffney et al. (‘497) or in the control at S320 of FIG. 3 of Shimada et al. (‘105)), the amount/ratio of rear wheel regenerative braking to the front wheel regenerative braking would have been controlled to become an ideal distribution ratio corresponding to a longitudinal acceleration (deceleration) of the vehicle, as shown by the curve in FIG. 10 of Amanuma et al. (‘244), whereby the distribution ratio of the braking forces to the front and rear wheels would always be maintained at an optimal value corresponding to a longitudinal deceleration of the vehicle e.g., over ice or pressed snow of the vehicle as taught by Amanuma et al. (‘244), in order that braking performance would be improved, as a use of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Gaffney et al. (‘497) method and system for controlling vehicle braking would have rendered obvious:
per claim 7, depending from claim 3, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., for example, over icy roads as shown in FIG. 10 of Amanuma et al. (‘244)];
per claim 14, depending from claim 10, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., for example, over icy roads as shown in FIG. 10 of Amanuma et al. (‘244)];
Allowable Subject Matter
Claims 6, 13, and 20 would apparently be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Matsuura et al. (2006/0131956) reveals in FIG. 12 an allowable maximum regenerative brake power Fregmax.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Of course, a braking force occurring at a vehicle velocity also (implicitly) represents a braking power.
        2 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        4 The examiner has been unable to determine a difference from the specification between “detect” and “determine”, but understands these two words to possibly have different meanings and different broadest reasonable interpretations.
        5 A brake torque is a rotary brake force, as is well-known.
        6 The rear/front braking ratio is a fully conventional ratio in motor vehicle braking systems representing the ratio of the brake torque applied to the rear wheels to the brake torque applied to the front wheels.  It is generally determined to be smaller than 1.
        7 For example only, where in FIG. 2, a maximum brake torque (Trefmax) available by the regenerating function at the front wheels 112 would have been determined, as taught by Shimada et al. (‘105), a maximum brake torque (Trermax) available by the regenerating function at the rear wheels 120 would have been determined, as taught by Shimada et al. (‘105), and i) when the driver intended/demanded braking torque, determined at 304 in Gaffney et al. (‘497) and at Tbd in Shimada et al. (‘105), was less than or equal to the front maximum regenerating brake torque (Trefmax), the driver intended/demanded braking torque (Tbd) would have been predictably determined for use as the front regenerative braking amount (Tref) at 310 in Gaffney et al. (‘497), as taught by Shimada et al. (‘105), and ii) when the driver intended/demanded braking torque was not less than or equal to the front maximum regenerating brake torque (Trefmax), ii-a) the front maximum regenerating brake torque (Trefmax) would have been predictably determined for use as the front regenerative braking amount (Tref) at 310 in Gaffney et al. (‘497), as taught by Shimada et al. (‘105), with the rear regenerative braking amount being determined at 310 as the difference between the driver intended/demanded braking amount and the front regenerative braking amount (Tref), when the difference between the driver intended/demanded braking amount and the front regenerative braking amount (Tref) was less than or equal to the rear maximum regenerating brake torque (Trermax), and ii-b) otherwise, for example, the rear regenerative braking amount (Trer) would have been predictably set to the rear maximum regenerating brake torque (Trermax), as taught by Shimada et al. (‘105), with the front regenerative braking amount (Tref) also predictably set to the front maximum regenerating brake torque (Trefmax) and the remainder of the driver intended/demanded braking torque Tbd after subtracting the front regenerative braking amount (Tref) and the rear maximum regenerating brake torque (Trermax) would have been set for use as the front friction braking amount at 314 in Gaffney et al. (‘497) to be applied at friction braking calipers (110) at the front wheels 112 (at 316), or where in FIG. 3, a similar distribution occurs also based in the (rear/front) brake distribution ratio α.
        8 curve  (kûrv) n.
        1.
        a. A line that deviates from straightness in a smooth, continuous fashion.
        ...
        3.
        a. A line representing data on a graph.
        ...
        5. Mathematics
        a. The graph of a function on a coordinate plane.
        b. The intersection of two surfaces in three dimensions.
        ...
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 7 May 2022.]